Citation Nr: 1812059	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  03-04 863	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan
 
 
THE ISSUES
 
1. Entitlement to service connection for a chronic disorder manifested by heart-related chest pain.
 
2. Entitlement to service connection for a chronic bilateral leg/ankle disorder.
 
3. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders.
 
4. Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.
 
5. Entitlement to a certificate of eligibility for purchase of an automobile and/or adaptive equipment or for adaptive equipment only. 
 
6. What rating is warranted for a history of complex partial seizures, currently diagnosed as pseudoseizures, from May 15, 2006?
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1971 to November 1974 and from July 1980 to July 1983, with additional service in the National Guard. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In March 2007 and June 2009, the Board, in pertinent part, remanded the appeal for additional development. In May 2010, the Board, in pertinent part, found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a disorder manifested by heart related chest pain. The Board remanded the issue regarding a bilateral leg disorder after revising the issue to a new and material claim. The Board deferred a determination on the issues of entitlement to a total disability rating based on individual unemployability, special monthly compensation, and a grant for automobile and/or adaptive equipment. 
 
The Veteran appealed the May 2010 denials to the United States Court of Appeals for Veterans Claims (Court). In a December 2011 Memorandum Decision, the Board's determinations were vacated and remanded for readjudication.
 
In May 2013, the Board determined, in pertinent part, that new and material evidence had been received to reopen previously denied claims of service connection for heart related chest pain, and a bilateral leg disorder.  The Board then remanded the underlying claims on the merits for further development. Also remanded were the inextricably intertwined claims of entitlement to a total disability rating based on individual unemployability, entitlement to special monthly compensation, and entitlement to a certificate of eligibility for automobile and/or adaptive equipment. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
The issues of entitlement to a total disability rating based on individual unemployability, entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate, and what evaluation is warranted for service-connected seizure disorder since May 15, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. A chronic disorder manifested by heart-related chest pain was not shown during service, such a disorder was not manifested to a compensable degree within one year following discharge from either period of active service; and such a disorder is not proximately due to or aggravated by service-connected seizure disorder. 
 
2. A chronic bilateral leg/ankle disorder was not shown during service, arthritis of the ankle was not manifested to a compensable degree within one year following discharge from either period of active service, and such a disorder is not proximately due to or aggravated by service-connected seizure disorder. 
 
3. The Veteran's service-connected disabilities do not involve loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; a severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees or one or both hips.
 
CONCLUSIONS OF LAW
 
1. A chronic disorder manifested by heart related chest pain was not incurred during active service, cardiovascular disease may not be presumed to have been incurred during service, and such a disorder is not secondary to a service-connected disorder. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2017). 
 
2. A chronic bilateral leg/ankle disorder was not incurred during active service, arthritis of the ankle may not be presumed to have been incurred during service, and is not secondary to service-connected disorder. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310. 
 
3. The criteria for a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only, are not met. 38 U.S.C. §§ 3901, 3902 (2012); 38 C.F.R. §§ 3.350, 3.808 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Analysis
 
Service Connection
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 
Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id. 
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
 
Service connection may be presumed for certain chronic diseases, including arthritis, cardiovascular disease, endocarditis and myocarditis if manifested to a compensable degree within one year following discharge from active service. 38 C.F.R. §§ 3.307, 3.309(a). 
 
Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability. 38 C.F.R. § 3.310(b). As the service connection claims were filed prior to 2006 and the amended regulation is not for application. 
 
The Veteran does not appear to contend that the claimed disorders were incurred during any period of National Guard service and the Board will focus on complaints and evaluations during his periods of active service.  
 
Chronic disorder manifested by heart related chest pain
 
In November 2002, VA denied entitlement to service connection for hypertension and a history of chest pain because the evidence submitted was not new and material. In January 2003, VA granted entitlement to service connection for hypertension. A statement of the case was furnished on the issue of entitlement to service connection for a history of heart related chest pain and the Veteran subsequently perfected this appeal. 
 
Service treatment records from both of the Veteran's periods of active service document complaints of chest pain. The claimant underwent numerous examinations and tests, most of which revealed normal results or resulted in a diagnosis such as chest pain of unknown etiology. A record dated in May 1972 indicates he had been evaluated for heart problems and the findings were that he did not have heart disease. On examinations in May 1973, and November and December 1974, the Veteran's heart was reported as normal on clinical evaluation. The service treatment records do show that he had a conversion reaction.
 
A May 1975 VA examination did not note any cardiovascular abnormalities. 
 
A December 1981 examination, during the Veteran's second period of service, noted a history of mitral valve prolapse.
 
A January 1984 VA examination showed an essentially negative chest x-ray and did not diagnose any heart related disorders. 
 
Post-service records show complaints related to chest pain and evaluations at numerous different hospitals. In December 1998, the Veteran was admitted to a private hospital with complaints of chest pressure. The discharge diagnosis was syncope secondary to paroxysmal supraventricular tachycardia; and mild coronary artery disease. 
 
In January 2000, the Veteran was admitted to a VA hospital with a final diagnosis of noncritical coronary artery disease. A February 2000 cardiac catheterization report concluded that the coronary arteries were normal. 
 
In March 2000, the Veteran was admitted to a VA hospital with complaints of a "racing heart" and chest pain. The physician noted that the Veteran has obtained extensive workups at multiple facilities on multiple occasions trying to elucidate a cardiac or other cause for these episodes. Following evaluation, the physician stated it was highly unlikely that his syncope and chest pain were of cardiac origin. It was also opined that it was highly unlikely that his reported episodes were secondary to any neurologic abnormalities. The diagnosis was chest pain and syncope of noncardiac etiology.
 
The Veteran underwent a VA examination in August 2000. Diagnoses were listed as history of coronary artery disease, status post percutaneous coronary intervention without current activity limiting chest pain; and previous history of syncope secondary to paroxysmal supraventricular tachycardia now cured with catheter ablation. 
 
In September 2000, the Veteran underwent cardiac catheterization and interpretation at that time was that the chest pain was not due to a fixed epicardial coronary disease or coronary artery disease or coronary spasm. 
 
In November 2000, the Veteran was again admitted to a VA hospital for complaints of chest pain. The physician stated that the etiology of the Veteran's chest pain was undetermined at this point, but was definitely not due to coronary artery disease. The discharge summary also noted a questionable syncopal episode. 
 
In March 2014, the Veteran was admitted for pacemaker placement which was subsequently deferred by the acute onset of seizure-like activity. Per the Veteran's report, his chest pain was not related to his seizure-like activity. In April 2014, the Veteran had a pacemaker implanted for symptomatic bradycardia and syncope.
 
The Veteran underwent a VA heart examination in January 2015. The diagnoses were listed as coronary artery disease and implanted cardiac pacemaker. Following examination and review of the electronic folder, the examiner provided a negative opinion with the following rationale:
 
From e-folder patient had atypical (non cardiac) chest pain while in service, also his heart exam was normal during [compensation and pension] evaluation [in May 1985 (sic)]. Also seizure disorder is not one of the etiolog[ies] of coronary artery disease. In my opinion patient's current heart disorder is less than likely as not related to the Veteran's active duty service[,] and it is not related to a seizure disorder. 
 
An additional VA opinion was obtained in May 2016. The examiner provided a negative opinion as concerns aggravation based on the history, physical examination, and review of the claims folder, VA medical records and the medical literature. The examiner stated that it was less likely than not that the Veteran had a true seizure disorder. He likely had pseudoseizures which were due to a conversion disorder. The examiner specifically sated that he considered the Veteran's contention that his seizure disability caused irregular heartbeats which aggravated his heart disorder and resulted in treatment with a pacemaker. 
 
While the Veteran was seen in service with complaints of chest pain, a chronic cardiac disorder was neither shown inservice, nor was a cardiac disorder manifested to a compensable degree within one year following discharge from either period of active duty. Additionally, the medical evidence of record does not relate any currently diagnosed cardiac disorder to a period of active service or to a service-connected disability, to include based on aggravation.  As such, there is no basis to grant service connection. 
 
In making this determination, the Board finds the VA medical opinions are probative. They were based on a review of the record and are supported by sufficient rationale. The Board acknowledges the Veteran's contentions but notes he is not competent to provide an etiology opinion on a complex medical question. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). His unsupported lay assertions do not outweigh the probative medical opinions discussed herein. 
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2017). 

The claim is denied.
 
Chronic bilateral leg/ankle disorder
 
In November 2002, VA denied entitlement to service connection for a bilateral leg disorder. The Veteran disagreed with the decision and perfected this appeal. 
 
Service treatment records show the Veteran was seen on March 16, 1983 with complaints of right medial ankle pain for two weeks. He reported he had a seizure and his feet were caught between the bed and the frame. The assessment was chronic ankle synovitis. The Veteran was seen in the orthopedic clinic on March 30, 1983. Examination showed no evidence of inversion instability. The impression was a chronic ankle sprain. Right ankle X-rays taken on March 31, 1983 showed no definite abnormalities. 

An April 18, 1983 note includes a diagnosis of unstable ankles requiring wearing of short leg braces bilaterally secondary to seizures. The Veteran was given a permanent profile. He was seen for follow up on June 16, 1983. At that time the ankle joint appeared stable without ligamentous laxity. The assessment was clinically normal exam. An additional clinic note was added on June 30, 1983. The physician clarified "that there is no present orthopedic indication for wearing of the leg braces." 
 
A private record dated approximately two weeks after discharge in July 1983 includes a diagnosis of strained ankle joints. The Veteran underwent a VA examination in January 1984. The diagnosis was minimally increased inversion of both ankles. X-rays of both ankles were grossly negative. 
 
The Veteran underwent a VA examination in January 2015. He reported that he fell in service in 1980 and injured his ankles and since was getting ankle pain. The examiner was unable to test range of motion or muscle strength as the Veteran was not cooperative. The appellant asserted that he could not move because he was "a quadriplegic." X-rays at that time were unremarkable. The examiner provided a negative opinion with the following rationale:
 
E-folder orthopedic notes dated [March 30, 1983] mentioned patient had [an] ankle strain which was acute treated and resolved while in service as in provided e-folder on VBMS[.]  I could not locate any documented evidence of chronic condition of bilateral ankles during service or in civilian record immediately after leaving service. [A] seizure disorder is not one of the etiolog[ies] of [an] ankle strain. In my opinion patient's current bilateral ankle disorder is less than likely as not related to the Veteran's active duty service and it is not related to a seizure disorder. 
 
An additional opinion was obtained in May 2016. The examiner provided a negative opinion. The examiner indicated he reviewed multiple service treatment records and stated that the June 1983 record noted no present orthopedic indication for the wearing of the leg braces. He also noted the Veteran was in the National Guard and the ankles were not deemed a problem to preclude reenlistments. There was also a normal ankle x-ray in 1983. 
 
On review, the Veteran was clearly seen for ankle complaints during active service and the Board acknowledges the notations as to chronicity. The noted disorders, such as synovitis or sprain, are not chronic presumptive disorders under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) is not for application. Additionally, the June 1983 record indicates the Veteran's examination was clinically normal and there is no evidence of compensably disabling ankle arthritis manifested within one year following discharge from either period of active service. The Board acknowledges the July 1983 private record including a diagnosis of strained ankle joints but notes the basis for this diagnosis is unclear as objective findings were not provided. 
 
The Board acknowledges that VA records frequently note the Veteran has quadriparesis or quadriplegia related to in-service injury. These statements are based on a history reported by the Veteran that is not supported by the record. Accordingly, such statements are of little probative value. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record). Indeed, examination of the Veteran does not support finding any spinal cord injury or quadriparesis. See VA record dated June 11, 2015. 
 
The Board also acknowledges in-service evidence indicating the basis for the ankle braces was secondary to his now service-connected seizure disorder, but as discussed, subsequent records reveal no orthopedic indication for the braces. Further, the VA examiner stated that the ankle condition was less likely than not related to his seizure disorder. 
 
On review, the preponderance of the probative evidence is against the claim. That is, the VA examination reports contain negative opinions supported by sufficient rationale. The Veteran is not competent to provide a medical etiology opinion, Woehlaert, and his unsubstantiated lay assertions do not outweigh the competent medical evidence of record. The doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 
 
Automobile and adaptive equipment or for adaptive equipment only
 
In August 2008, VA denied entitlement to automobile and adaptive equipment or for adaptive equipment only. The Veteran disagreed with the decision and perfected this appeal. 
 
Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran exhibits one of the following as the result of service-connected disability: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye. 38 C.F.R. § 3.808(a), (b).
 
In September 2013, VA amended 38 C.F.R. § 3.808 by adding a severe burn injury to the list of eligible disabilities. Effective February 25, 2015, VA again amended the regulation to add amyotrophic lateral sclerosis as a qualifying disability. 
 
For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 C.F.R. § 3.808(b)(6).
 
The Veteran is currently service-connected for bilateral hearing loss, hypertension, tinnitus, and history of complex partial seizures disorder, currently diagnosed as pseudoseizures. Thus, the evidence shows that the Veteran's service-connected disabilities do not involve a loss or permanent loss of use of one or both feet; a loss or permanent loss of use of one or both hands; a permanent impairment of vision of both eyes to the required specified degree; severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees or of one or both hips. The claim therefore must be denied.
 
In making this determination, the Board acknowledges the Veteran's contentions that his seizure disorder is manifested by numerous functional impairments, but notes this is not supported by the overall medical evidence. To the extent the Veteran is wheelchair bound, this is not shown to be due to service-connected disability. As set forth above, service connection is denied herein for heart related chest pain and for a bilateral leg/ankle disorder. 

Additionally, the standard to establish loss of use for VA purposes is very stringent. That is, loss of use of a hand or foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 3.350(a)(2).
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 
 
 
ORDER
 
Entitlement to service connection for a chronic disorder manifested by heart related chest pain is denied.
 
Entitlement to service connection for a chronic bilateral leg/ankle disorder is denied. 
 
Entitlement to a certificate of eligibility for automobile and adaptive equipment or for adaptive equipment only is denied. 
 
 

REMAND
 
In December 2005, VA denied entitlement to a total disability rating based on individual unemployability and special monthly compensation based on the need for regular aid and attendance or at the housebound rate. The Veteran disagreed and subsequently perfected this appeal. 
 
The Veteran is currently service-connected for a bilateral hearing loss (100 percent); hypertension (10 percent); tinnitus (10 percent); and history of complex partial seizures disorder, currently diagnosed as pseudoseizures (10 percent). As relevant, the combined evaluation was 80 percent from May 15, 2001, 90 percent from May 15, 2006, and 100 percent from February 29, 2012. 
 
The Veteran contends he is unemployable and that he needs regular aid and attendance due to his service-connected disabilities. The claims folder contains extensive medical records showing that the Veteran has numerous and significant nonservice-connected disabilities, to include reported quadriplegia and residuals of a stroke. An October 2014 statement from a VA nurse indicates that the Veteran was disabled, wheelchair dependent and deaf. 
 
The most recent examination for housebound status or permanent need for regular aid and attendance is dated in 2004. That report indicated that the Veteran has multiple seizures a day and needs continuous supervision. Given the length of time since this examination, as well as the evidence showing the Veteran is experiencing pseudoseizures and not epileptic seizures, the Board finds that a current examination is needed. See 38 C.F.R. § 3.327 (2017). 
 
Also, as discussed below, the Veteran claims entitlement to a higher rating for his seizure disorder. Because there is arguably potential for benefits at the statutory housebound rate (100 + 60 percent), the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1993). 
 
Throughout the appeal period, the Veteran has met the schedular criteria for unemployability benefits. See 38 C.F.R. § 4.16(a) (2017). It is unclear, however, whether the Veteran's service-connected disabilities alone, individually or in combination, are of sufficient severity so as to preclude all forms of gainful employment. See Pratt v. Derwinski, 3 Vet. App. 269 (1992). 
 
In this regard, the Board notes the Veteran was awarded disability benefits from the Social Security Administration beginning in March 2002 based on nonservice-connected disabilities, namely somatoform disorders and cerebrovascular disease, late effects. 
 
In March 2012, a VA examiner stated that the Veteran's hearing loss and tinnitus did not preclude gainful employment, but hearing loss of this type would certainly limit it under the best of circumstances. She further stated that the opinion was only made in regards to hearing loss and tinnitus and did not address the difficulties posed by his other disabilities. Considering this, an opinion should be obtained which considers all service-connected disabilities.  
 
Updated VA medical records should also be obtained on remand. 38 C.F.R. § 3.159(c)(2). 
 
In June 2017, VA granted entitlement to service connection for a history of complex partial seizures, currently diagnosed as pseudoseizures, and assigned a 10 percent rating effective May 15, 2006. In July 2017, the Veteran submitted a timely notice of disagreement with the rating assigned. To date, a statement of the case has not been furnished on this issue and a remand is necessary. Manlincon v. West, 12 Vet. App. 238 (1999). 
 
Accordingly, the case is REMANDED for the following action:
 
1. Request medical records from the Detroit VA Medical Center and associated outpatient clinics for the period since June 2017. All records obtained must be associated with the claims folder. If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. Thereafter, schedule the Veteran for a VA examination to determine if there is a regular need for aid and attendance or housebound status. The Veteran's VBMS and Virtual VA records must be available for review. 
 
The examiner is to describe the nature of the Veteran's service-connected disabilities (hearing loss, hypertension, tinnitus, and pseudoseizures) and the effect those disabilities have on his ability to care for himself and protect himself from the hazards of daily life. If any need for regular aid and attendance is due to nonservice-connected disabilities, the examiner should so state.
 
The examiner is to discuss the collective impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 
 
A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).
 
4. Review the examination report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5. Issue a statement of the case addressing what evaluation is warranted for a history of complex partial seizures, currently diagnosed as pseudoseizures, from May 15, 2006? If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issue should it be returned to the Board. 38 U.S.C. § 7104 (2012).
 
6. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a total disability rating based on individual unemployability and entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate. If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


